     IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                     NORTHERN DIVISON
 DR. MICHAEL L. HILL

       PLAINTIFF

 V.                                       Civil Case No.: 19-CV-695

 CBAC GAMING, LLC

       DEFENDANTS


                 PLAINTIFF AFFIDAVIT OF DEFAULT AS
                  TO DEFENDANT THOMAS CASSELLA

      WILL THE CLERK OF THE COURT, pursuant to Federal Rules of Civil

Procedure 55(a), enter default as to Defendant Thomas Cassella, for failing to answer

or otherwise plead. The Defendant was served with the Summons and Complaint on

May 14, 2019 (Exhibit A). Defendant’s responsive pleading was due on or before

June 4, 2019.

                                             Respectfully Submitted,

                                             THE LAW OFFICES OF KIM PARKER, P.A.

                                             /s/ Kim Parker
                                             ____________________________
                                             Kim Parker, Esquire
                                             Fed. Bar No.:23894
                                             2123 Maryland Avenue
                                             Baltimore, Maryland 21218
                                             410-234-2621
                                             F: 410-234-2612
                                             info@kimparkerlaw.com

                                                                                    1
                                              COUNSEL FOR PLAINTIFF
                                              DR. MICHAEL L. HILL


                           CERTIFICATE OF SERVICE

     I hereby certify that on this 5th day of June, 2019, a copy of the Affidavit of
Default was served, first class mail, postage prepaid to:

CBAC Gaming LLC .
Caesars Baltimore Management Company LLC
CSC
7 St Paul Street
Suite 820
Baltimore, Maryland 21202

Thomas Cassella
135 East Summit Drive
Littlestown, PA 17340

Baltimore City Police Department
City Hall Room 101
100 N. Holiday Street
Baltimore, MD 21202

Jermaine Wright
1525 Russell Street
Baltimore, Maryland 21230
                                              /s/ Kim Parker
                                              __________________________
                                              Kim Parker




                                                                                       2
